Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00171-CR

                            Dominique Martez REED,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 379th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2011CR0009
                    Honorable Ron Rangel, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED May 27, 2015.


                                         _________________________________
                                         Marialyn Barnard, Justice